Citation Nr: 0206474	
Decision Date: 06/18/02    Archive Date: 06/27/02

DOCKET NO.  96-43 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to an increased rating for ligament 
instability, residual of a right knee injury, currently 
evaluated as 30 percent disabling.  

2. Entitlement to an increased rating for traumatic 
arthritis, residual of a right knee injury, currently 
evaluated as 10 percent disabling.

3. Entitlement to an increased rating for a left knee 
disorder, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to January 
1971.  The veteran's claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 1996 
rating decision of the Department of Veteran's Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  

In the January 1996 rating decision on appeal, the veteran 
was denied a combined rating in excess of 30 percent for 
postoperative residuals of a right knee injury with ligament 
instability, deformity and degenerative changes, rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  In a February 1999 
rating decision, the RO increased the combined right knee 
disability evaluation to 40 percent, effective from November 
27, 1995, the date of receipt of the increased rating claim, 
rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Code 
5262.  By a rating decision in August 2001, the RO assigned 
separate disability evaluations for the right knee arthritis 
manifested by painful limitation of motion, and the right 
knee ligament strain manifested by joint instability, as 
distinct service-connected residuals of the right knee 
injury, effective from August 1, 1977.  In this regard, a 30 
percent rating was assigned for the residual right knee 
instability requiring a brace, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, and a separate 10 percent rating was 
assigned for degenerative joint disease of the right knee 
with limitation of motion under Diagnostic Codes 5010 and 
5260, giving him a continued combined 40 percent evaluation 
for his service-connected right knee disabilities.  These 
ratings have been continued to date.

The veteran's claim for an increased rating for residuals of 
a right knee injury was previously before the Board in 
September 1998 when it was remanded to the RO for additional 
development.  That development has been completed, and the 
claim is once again before the Board for appellate review.

The issue of entitlement to an increased rating for service-
connected left knee disability, currently evaluated as 40 
percent disabling, is the subject of a Remand following the 
Order section of this decision.


FINDINGS OF FACT

1. The veteran is currently in receipt of the maximum 
schedular evaluation allowable for severe right knee ligament 
instability. 

2. The veteran's right knee arthritis is manifested by 
painful limitation of motion productive of functional 
impairment comparable to no more than flexion limited to 45 
degrees.


CONCLUSIONS OF LAW

1. The schedular criteria for an evaluation in excess of 30 
percent for right knee ligament instability, postoperative 
residual of a right knee injury, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5257 (2001); 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102 and 3.159).  

2. The schedular criteria for an evaluation in excess of 10 
percent for traumatic arthritis of the right knee, 
postoperative residual of a right knee injury, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
4.1-4.14, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102 and 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) became law, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 to 5107 (West Supp. 2001)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of the claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of these claims has proceeded in 
accordance with the provisions of the law and regulations.

VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in a January 1996 rating decision and several subsequent 
rating decisions of the evidence needed to substantiate his 
claim, and he was provided an opportunity to submit such 
evidence.  Moreover, in an August 1996 statement of the case 
and supplemental statements of the case in October 1996, 
January 1997, August 1997, March 1998, February 1999, 
December 1999, and August 2001, the RO notified the veteran 
of regulations pertinent to increased rating claims, informed 
him of the reasons for which it had denied his claim, and 
provided him additional opportunities to present evidence and 
argument in support of his claim.  The Board finds that the 
foregoing information provided to the veteran specifically 
satisfies the requirements of 38 U.S.C.A. § 5103 of the new 
statute in that the veteran was clearly notified of the legal 
criteria, evidence and information necessary to substantiate 
his claim for an increased rating.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After having reviewed the record, the Board is of the 
opinion that VA complied with the VCAA's duty to assist by 
aiding the veteran in obtaining medical evidence.  The 
veteran's service medical records are included in the claims 
file, as are VA outpatient treatment reports.  In addition, 
the veteran was afforded numerous VA examinations from May 
1995 to August 2000.  X-rays were taken at several of those 
examinations.  All known and available service, private, and 
VA medical records have been obtained and are associated with 
the veteran's claims file.  The veteran does not appear to 
contend otherwise.  

The Board additionally notes that the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his claim.  In 
short, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable regulatory changes published to 
implement that statute.  As such, there has been no prejudice 
to the veteran that would warrant development, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

Disability evaluations are determined by comparing a 
veteran's symptomatology present during the rating period, 
considered in conjunction with the clinical history, with 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity.  
See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2001).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2001).  In addition, a disability rating may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential in determining the level of 
current impairment that the disability is considered in the 
context of the entire recorded history.  See 38 C.F.R. § 4.1 
(2001).  Finally, in cases where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability during the rating period is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

Knee disorders may be evaluated based on demonstrated 
recurrent subluxation or lateral instability.  Slight 
impairment of a knee involving recurrent subluxation or 
lateral instability is assigned a 10 percent rating, while 
moderate impairment receives a 20 percent evaluation.  Severe 
recurrent subluxation or lateral instability is granted a 
maximum 30 percent rating evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2001).

Arthritis due to trauma substantiated by X-ray findings is 
rated as degenerative arthritis under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by X-ray findings are rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for specific joint(s) involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, degenerative arthritis is 
assigned a 20 percent evaluation when there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups, with occasional incapacitating 
exacerbations, and is assigned a 10 percent evaluation when 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.  The 20 and 10 
percent ratings based on X-ray findings will not be combined 
with ratings based on limitation of motion.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010 (2001).

Under Diagnostic Code 5260, a 10 percent evaluation is 
warranted when knee flexion is limited to 45 degrees, a 20 
percent evaluation when knee flexion is limited to 30 
degrees, and a 30 percent evaluation when knee flexion is 
limited to 15 degrees.  Under Diagnostic Code 5261, 
limitation of knee extension is assigned a 10 percent 
evaluation when extension is limited to 10 degrees, a 20 
percent evaluation when limitation is to 15 degrees, a 30 
percent evaluation when the limitation is to 20 degrees, a 40 
percent evaluation when the limitation is to 30 degrees, and 
a 50 percent evaluation when the limitation is to 45 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2001) 

Other Diagnostic Codes addressing knee impairment are for 
application if there is clinical demonstration of ankylosis, 
malunion or fracture of the femur, or nonunion or malunion of 
the tibia or fibula.  38 C.F.R. § 4.71a, Diagnostic Codes 
5255, 5256, 5262 (2001).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, pain or movement, swelling, 
and deformity or atrophy of disuse.  A finding of functional 
loss due to pain must be supported by adequate pathology and 
evidence by the visible behavior of the claimant.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The veteran's reopened increased rating claim was received on 
November 29, 1995, following a prior final rating decision in 
June 1995.  38 U.S.C. § 7105.  Hence, the rating period for 
consideration on appeal is from June 1995, within the one 
year prior to receipt of the claim.  38 C.F.R. § 3.400 
(2001).

The veteran underwent a VA orthopedic examination in January 
1996.  He complained of increasing joint pain for which he 
took medication.  He reported he occasionally wore his brace, 
but used a velcro brace support frequently.  On physical 
examination, no swelling was observed, although it was noted 
the right knee looked definitely larger in the bony 
compartments, and smaller in the soft tissues of the knee.  
He had a positive Drawer sign.  McMurray testing was 
negative.  The ligaments and tendons were tight, and grinding 
crepitus, bilaterally, was observed.  Right knee range of 
motion was zero to 140 degrees.

Outpatient treatment reports dated from September 1995 to 
October 1997 of the VA medical center (VAMC) in Kansas City 
are of record.  During that time, the veteran complained of 
continued pain and swelling in his right knee.  In 1995, it 
was noted that his right knee was grossly unstable, but that 
he was able to tolerate bowling and riding a stationary 
bicycle.  X-rays indicated an increased fullness in the 
suprapatellar bursa, suggesting marked effusion, and advanced 
degenerative changes with subluxation. 

The veteran was provided a local VA hearing in October 1996.  
At that time, he stated that his right knee was often swollen 
and painful.  He reported that he could not go up or down 
stairs, and asserted that his knee often gave out when he 
walked on uneven ground.  He also indicated that he wore a 
knee brace to combat instability. 

A July 1997 VA orthopedic examination report is included in 
the claims file.  Upon physical examination, the veteran's 
right knee flexion was 100 degrees, with his left knee 
flexion reaching 110 degrees.  Extension was 10 degrees on 
the right knee and 10 degrees on the left knee.  The examiner 
noted that there was severe medial and lateral joint laxity 
on the right knee, the Drawer sign was positive, bilaterally, 
and the veteran exhibited pain on range of motion for both 
knees.  Ultimately, the veteran was diagnosed with arthritis 
of the right knee.  

At a February 1998 VA orthopedic examination, and after a 
clinical evaluation, the veteran was diagnosed as having 
advanced degenerative changes throughout his knee joint with 
a lot of arthritis, joint instability, and subluxation.  
Right knee extension lacked 13 degrees of full range, and 
flexion was to 112 degrees.  The examiner recommended that he 
undergo a total knee arthroplasty.  

The veteran was afforded another VA orthopedic examination in 
February 1999.  Upon examination, his knee range of motion 
was 0 to 110 degrees, bilaterally, and extension was limited 
to 5 degrees on the right.  Pain was present throughout the 
entire exercise.  The veteran's gait was normal and no 
ankylosis was found.  The veteran was diagnosed with severe 
bilateral instability of the knees and degenerative arthritis 
in the right knee. 

X-rays evaluated during an April 1999 VA orthopedic 
examination reflected an advanced amount of degenerative 
arthritis throughout all compartments of the veteran's right 
knee joint.  Large osteophytes were noted on the condyles of 
the tibia, the femur, and on the patella.  In addition, 
marked joint space narrowing was found.  The examiner 
asserted that the veteran's right knee had joint surface 
irregularity with some medial subluxation of the femur on the 
tibia.  

The veteran's final VA orthopedic examination of record was 
in August 2000.  The examiner reviewed the claims file in 
conjunction with the examination.  At that time, the veteran 
complained of increased pain and instability in both knees.  
It was noted that he was able to stand and walk, but not 
squat or kneel due to pain in his knees.  Flexion of the 
right knee was to 100 degrees, with pain.  No ankylosis was 
present.  Ultimately, the veteran was diagnosed with 
degenerative joint disease of the right knee.  He was 
additionally diagnosed with malalignment of tibiofemoral 
component of the right leg.  

In Fanning v. Brown, 4 Vet. App. 225 (1993), the Court stated 
that it was possible for a veteran to have separate and 
distinct manifestations from the same injury permitting two 
different disability ratings.  Subsequently, in Esteban v. 
Brown, 6 Vet. App. 259 (1994), the Court held that multiple 
conditions associated with the same injury which were each 
manifested by symptomatology that was distinct and separate 
(not duplicative of or overlapping with the symptomatology of 
the other conditions) were entitled to separate evaluations.

The Board recognizes that effective August 1, 1997, the 
veteran was assigned separate evaluations for his right knee 
arthritis with limitation of motion and right knee ligament 
instability, each a postoperative residual of right knee 
injury.  Under the provisions of VAOPGCPREC 23-97, when a 
veteran with a knee disability rated for instability also has 
arthritis and limitation of motion in the knee, a separate 
rating could be assigned for the arthritis and ligament 
instability.  While the veteran was assigned a combined 
evaluation for the right knee arthritis with limitation of 
motion, and ligament instability, prior to August 1997, the 
Board will consider entitlement to an increased rating for 
the service-connected residuals of a right knee injury based 
on assignment of separate ratings throughout the rating 
period on appeal.  Although the veteran was additionally 
diagnosed with malalignment of the tibiofemoral component of 
the right leg, distinct service-connected ratable disability 
related thereto is required for an additional separate 
evaluation.

The veteran is currently assigned a 30 percent rating under 
Diagnostic Code 5257 for his right knee ligament strain.  
Diagnostic Code 5257 does not contain a rating evaluation in 
excess of 30 percent.  

The veteran is also additionally assigned a separate 10 
percent evaluation for his right knee traumatic arthritis 
with painful limitation of motion under Diagnostic Codes 
5003, 5010 and 5260.  The objective medical findings 
demonstrate the veteran's knee does not exhibit limitation of 
flexion of the leg to a compensable degree under Diagnostic 
Code 5260, as flexion for his right knee was documented to 
140 degrees and 100 degrees in January 1996 and July 1997, 
respectively.  His right knee flexion was also to 112 degrees 
in February 1998, and to 110 degrees in February 1999.  In 
addition, his right knee disorder does not exhibit limitation 
of extension to a compensable degree under Diagnostic Code 
5261 since extension was only limited to 5 degrees in 
February 1999.  Under Diagnostic Code 5003, for arthritis 
established by X-ray findings, when limitation of motion 
under the appropriate diagnostic code for the specific joint 
involved is noncompensable, a rating of 10 percent, and no 
more, is for application for such major joint.  For the 
purpose of rating arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45 (2001).

As noted, the veteran reports painful motion of the right 
knee.  In the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), The United States Court of Appeals for Veterans 
Claims (Court) expounded on the evidence required for a full 
evaluation of orthopedic disabilities.  In the DeLuca case, 
the Court held that ratings based upon limitation of motion 
do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) did not forbid consideration of a higher 
rating based upon greater limitation of motion due to pain on 
use, including during flare-ups.  The guidance provided by 
the Court in DeLuca must be followed in adjudicating 
increased rating claims where a rating under the diagnostic 
codes governing limitation of motion should be considered.  
However, in that regard, the Board notes that the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the diagnostic codes 
predicated upon limitation of motion.  Johnson v. Brown, 9 
Vet. App. 7 (1996).  As noted above, the veteran has been 
evaluated under Diagnostic Code 5260, predicated upon 
limitation of motion of the knee.  Thus, the provisions of 38 
C.F.R. §§ 4.40, 4.45 and the analysis required under DeLuca, 
are for application when considering the functional 
impairment due to the veteran's right knee arthritis 
manifested by painful limitation of motion.  

The clinical records establish the veteran has consistently 
complained of right knee pain on motion which results in some 
restriction of flexion.  On VA orthopedic examination in 
January 1996, it was noted the veteran's pain was so 
significant that he required pain medication.  On VA 
orthopedic examination in July 1997, the examiner observed 
the veteran exhibited pain on range of motion of the knee.  
On VA orthopedic examination in February 1999, the examiner 
observed the veteran had pain throughout the ranges of motion 
of the right knee.  Indeed, on VA orthopedic examination in 
August 200, the veteran complained of increased pain in the 
knee, and the examiner observed the veteran was unable to 
squat or kneel due to pain in his knee.  With resolution of 
doubt in the veteran's favor, the Board finds that the 
clinical evidence of record establishes that when considering 
the veteran's pain on right knee motion and use, the 
demonstrated functional impairment is comparable to no more 
than flexion limited to 45 degrees.  Functional impairment 
comparable to flexion limited to less than 45 degrees is not 
demonstrated in light of the significant range of motion 
demonstrated on objective examination.  As clinically 
significant limitation of extension has not been 
demonstrated, the right knee arthritis is appropriately rated 
under Diagnostic Code 5260.

The Board has also considered Diagnostic Codes 5255, 5256, 
and 5262.  However, such codes do not afford the veteran a 
rating beyond that currently assigned since the August 2000 
VA examiner specifically stated that ankylosis was not 
present, and no VA examiner has found impairment of the femur 
or the tibia and fibula.  

A complete review of the evidence reflects that the 
preponderance of the evidence is against an increased rating 
for the veteran's service-connected postoperative residuals 
of a right knee injury.  The Board does not doubt the 
veteran's sincere belief that his right knee disabilities 
warrant higher ratings; however, the Board is bound by the 
regulatory rating criteria.  In addition, the veteran is not 
a medical professional competent to render an opinion on 
matters of medical etiology or aggravation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Appeals for 
Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. § 
3.321(b)(1) (2001).  The Board finds that, in this case, the 
disability picture is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  It has not been shown that the veteran's right knee 
disorder has resulted in frequent recent hospitalizations.  
Moreover, while noting the veteran's contentions regarding 
his right knee pain and swelling there is nevertheless no 
evidence that his right knee disorder has resulted in marked 
interference with employment.  In point of fact, during his 
October 1996 hearing, he specifically stated that right knee 
has not interfered with his employment.  He asserted that he 
was able to work, but occasionally had to sit and rest his 
knee.  The Board is therefore not required to refer this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a rating in excess of 30 percent for ligament 
instability, postoperative residual of a right knee injury, 
is denied. 

Entitlement to a rating in excess of 10 percent for traumatic 
arthritis of the right knee with painful limitation of 
motion, postoperative residual of a right knee injury, is 
denied. 


REMAND

A review of the claims file reveals that the RO evaluated the 
veteran's left knee disorder as 10 percent disabling in an 
October 1998 rating decision.  The veteran filed a notice of 
disagreement to that decision in December 1998.  The RO, in a 
February 1999 rating decision, then rated the veteran's left 
knee disorder to be 40 percent disabling.  No statement of 
the case was ever promulgated for this issue and the veteran 
did not have the opportunity to submit a timely appeal.  As 
such, the RO should issue a statement of the case on the 
issue of whether the veteran is entitled to an increased 
rating for a left knee disorder.  See Manlicon v. West, 12 
Vet. App. 238 (1999) (a notice of disagreement confers 
jurisdiction on the Board, and the next step is for the RO to 
issue a statement of the case).  

The failure to issue a statement of the case in such a 
circumstance renders a claim procedurally defective and 
necessitates a Remand.  See Godfrey v. Brown, 7 Vet. App. 
398, 408-10 (1995); see also Archbold v. Brown, 9 Vet. App. 
124, 130 (1996).  After the RO has been given the opportunity 
to cure such a defect, the claim will be returned to the 
Board only if the veteran perfects his appeal in a timely 
manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 
(1997) (absent a notice of disagreement, a statement of the 
case, and a Form 1-9, the Board is not required, indeed, it 
has no authority, to proceed to a decision).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly this case is REMANDED so that the following 
actions may be taken: 

The veteran and his representative should 
be furnished a statement of the case 
addressing the issue of why the veteran 
was denied an increased rating for a left 
knee disorder, currently evaluated as 40 
percent disabling.  They must also be 
afforded an opportunity to perfect an 
appeal of the RO's denial of this issue 
by submitting a substantive appeal in 
response thereto.  The RO should advise 
the veteran and his representative that 
the claims file will not be returned to 
the Board for appellate consideration of 
his claim following the issuance of the 
statement of the case unless he perfects 
his appeal.  If the veteran perfects his 
appeal, the case should be returned to 
the Board.  


The purpose of this REMAND is to ensure that due process 
requirements have been satisfied, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified. 



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

